Title: Gibson & Jefferson to Thomas Jefferson, 9 October 1812
From: Gibson & Jefferson,Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 9th October 1812—
          We refer you to ours by last mail, and have at present merely to inform you that since then wheat & flour have been rising, the former is 10/. the latter 9½ Cash for Canal flour and 10$ asked by the millers on time. these prices may be expected to continue, provided no measures are adopted by Congress to put a stop to our present mode of export
          With great respect we are Your obt ServtsGibson & Jefferson
        